DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is rejected because it recites “said information recording information item”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected because it inherits deficiencies by nature of its dependency on claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0119715 to Gonzalez Molezzi et al. “Molezzi”, in view of U.S. Patent Application Publication No. 2010/0113887 to Kalafut et al. “Kalafut”.

Regarding claim 1, Molezzi discloses a method for operating an image recording apparatus (“method are provided for determining individualized scan and injection protocols for 
with a control computer (“system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041), operating the data acquisition scanner (“System control 14 therefore includes a scanner control module 24 which operates to provide scanner hardware 12 with scan details, such as scan locations, Scan durations, X-ray intensities, RF pulse sequences, ultrasound intensities, and the like. System control 14 also contains a data acquisition module 22 to receive scan data resulting from a scan”, Paragraph 0020) so as to execute an upcoming image data acquisition during which at least one contrast medium is to be administered (“System control 14 may also control a contrast delivery device 18”, Paragraph 0021; “administer contrast agent”, Fig. 2, Ref, 50; “the system prescribes to an operator a scan and injection protocol to follow…once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or automatically)”, Paragraph 0029) to a patient (“contrast agent administered to the scan subject”, Paragraph 0036); 
receiving into said control computer an image recording information item describing said image data acquisition (“the scan information displayed in scan section 68 may be auto-populated upon selection of a scan type 62”, Paragraph 0035; “A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; wherein the data entered by the user include scan information from the user selected scan type at block 32, See Paragraph 0023), and receiving at least one patient information item describing a property of the patient (“entry of 
in said control computer, determining, from said image recording information item and said at least one patient information item, a contrast medium administration information item (“timing of the injection”, Paragraph 0036) for the contrast medium to be administered to the patient, and a point in time in said data acquisition sequence (“By taking into account the static and dynamic scan subject parameters, the injection parameters, the scan parameters, and/or the timing bolus scan data, the system is able to accurately predict a post-injection time at which the contrast agent will provide maximum contrast enhancement. Knowing the duration of the scan, the system can provide a time delay before commencement of the scan such that the scan coincides with a period of maximum contrast enhancement”, Paragraph 0028; the static scan subject parameter reads on a patient information item and the scan parameter reads on an image recording information item; “”static and dynamic patient-specific parameters are combined with injection parameters and scan parameters to coordinate the timing of the injection and the commencement of the scan into a particular protocol to efficiently utilize the contrast enhancement of the contrast agent administered to the scan subject”, Paragraph 0036; the scan delay in the scan protocol reads on a point in time in said data acquisition sequence); and 
from said control computer (“system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041), displaying said administration information item (Pop-up window, Fig. 5; showing “a number of details relating to the contrast injection” including “the number of phases of contrast injection 112, the type of 

However, Molezzi does not explicitly disclose wherein the contrast medium administration information item comprises at least one contrast medium quantity and from said control computer, displaying said administration information item at a display screen, at said point in time.
Kalafut teaches wherein the contrast medium administration information item comprises at least one contrast medium quantity (contrast volume) [Examiner notes that Kalafut teaches the volume of the contrast agent or pharmaceutical to be injected is calculated using the formula V1=weight*X*Y, wherein X is a function of weight, and can be determined for a particular patient weight (or other patient parameter) (Paragraph 0015); this reads on the contrast medium administration information item being based on a patient information item;  Kalafut also teaches the volume of contrast is dependent injection duration (Paragraph 0162) which is dependent on scan duration (Paragraph 0163), which would read on a parameter in the image recording information item; as seen in Fig. 32A, the contrast volume is determined based on the value of Tend, which is the sum of scan delay plus scan duration (Paragraph 0177)].
Kalafut further teaches displaying said administration information item at a display screen, at said point in time (See graphical user interface in lower portion of Fig. 33D, that displays a “Volume to Load” of the contrast agent; “A corresponding graphical user interface for setting forth the adjusted diagnostic protocol is illustrated in the lower portion of FIG.33D”, Paragraph 0199, which corresponds to the second Smart flow User interface block, and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Molezzi's invention, wherein the contrast medium administration information item comprises at least one contrast medium quantity and from said control computer, displaying said administration information item at a display screen, at said point in time, as taught by Kalafut, in order to have an easily obtained measure of the patient to serve as a practical means of computing the volume of contrast (Kalafut, Paragraph 0143) to provide individualized parameters on a per-patient basis for the diagnostic injection protocol (Kalafut, Paragraph 0034) and to be able to review the protocol parameters (Kalafut, Paragraph 0199).

Regarding claim 3, the modifications of Molezzi and Kalafut disclose all the features of claim 1 above.
Molezzi further discloses after displaying said contrast medium administration information item at said display screen, receiving a user entry of a confirmation information item in said computer (“When the “Auto-Injector” button 70 is selected, the pop-up window of FIG. 5 is shown. Auto Inject Optimizer window 109 shows a number of details relating to the contrast injection…once an operator is satisfied with the parameters of the Auto Inject Optimizer  window”, Paragraph 0037; See in Fig. 5, “OK” button, which would read as a user entry of a confirmation information item in said computer; “An operator may be given the opportunity to confirm the protocols at block 48”, Paragraph 0029); 


Regarding claim 4, the modifications of Molezzi and Kalafut disclose all the features of claim 3 above.
	Molezzi further discloses after displaying said contrast medium administration information item, allowing the user to make a change entry into said control computer that changes said contrast medium administration information item to a changed contrast medium information item (the pop-up window of FIG. 5 is shown. Auto Inject Optimizer window 109 shows a number of details relating to the contrast injection... an operator is given the opportunity via optimizer window 109 to edit injection parameters such as the number of phases of contrast injection 112, the type of contrast agent 114 for each phase, the desired average rate of flow 116 for each contrast agent, the volume 118 to be used for each phase, the duration 120 of each phase, the saline ratio 122 of each administration, and the length of an injection delay 124, 

Regarding claim 9, the modifications of Molezzi and Kalafut disclose all the features of claim 1 above.
Molezzi discloses wherein image recording information item comprises a scan protocol (“selecting a scan type”, Paragraphs 0023, 0033; “specify on a CT workstation that the scan to be performed is a routine helical scan to image the subjects spine”, Paragraph 0023; “A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039) or a sequence of a plurality of scan protocols to be executed by said scanner in said image data acquisition (“acquisition control configured to coordinate commencement of the given scan in accordance with the scan protocol”, Paragraph 0039), each scan protocol comprising control commands for operating said scanner in said image data acquisition (See Fig. 4, which displays a scan information of a protocol in a scan section 68 of the interface, wherein the scan section 68 includes scan type, start and end location, number of images to acquire, interval thickness, 
	
Regarding claim 10, the modifications of Molezzi and Kalafut disclose all the features of claim 1 above.
Molezzi discloses wherein said patient information item contains information selected from the group consisting of a weight of the patient (“Static scan subject parameters are entered into start page 90, including a scan subjects gender 96, age 98, weight 100, and height 104”, Paragraph 0033), at least one laboratory value of the patient, a creatinine value of the patient, and a contrast medium intolerance of the patient.

Regarding claim 11, the modifications of Molezzi and Kalafut disclose all the features of claim 1 above.
Molezzi discloses displaying (“displayed on a scanner or a workstation associated with a scanner”, Paragraph 0034) at least a part of the patient information item (“Start Page for a user interface”, See Fig. 3, that includes a field for patient weight, See Ref. 100) that is relevant for administration of the contrast medium (“static and dynamic patient-specific parameters are combined with injection parameters and scan parameters to coordinate the timing of the injection and the commencement of the scan into a particular protocol”, Paragraph 0036; wherein the patient weight is a static patient-specific parameter)
However, Molezzi does not disclose explicitly displaying at least a part of the patient information item simultaneously at said display screen with the contrast medium administration information item at said point in time
Kalafut teaches displaying at least a part of the patient information item simultaneously at said display screen with the contrast medium administration information item at said point in time (See graphical user interface in lower portion of Fig. 33D, that displays a “Patient Weight” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as describe by Molezzi and Kalafut, wherein the method includes displaying at least a part of the patient information item simultaneously at said display screen with the contrast medium administration information item at said point in time, as further taught by Kalafut, in order to be able to review the protocol parameters (Kalafut, Paragraph 0199).

Regarding claim 12, Molezzi discloses an image recording apparatus (“diagnostic imaging system 10”, Paragraph 0020) comprising: 
an image data acquisition scanner (“diagnostic imaging system 10 includes scanner hardware 12, Paragraph 0020”; “scanner hardware”, Fig. 1, Ref. 12; scanner can be for example a CT, Paragraph 0023); 
a control computer (“system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041) configured to operate the data acquisition scanner (“System control 14 therefore includes a scanner control module 24 which operates to provide scanner hardware 12 with scan details, such as scan locations, Scan durations, X-ray intensities, RF pulse sequences, ultrasound intensities, and the like. System control 14 also contains a data acquisition module 22 to receive scan data resulting from a scan”, Paragraph 0020) so as to execute an upcoming image data acquisition during which at least one contrast medium is to be administered (“System control 14 may also control a contrast delivery device 18”, Paragraph 0021; “administer contrast agent”, Fig. 2, Ref, 50; “the system prescribes to an operator a scan and injection protocol to follow…once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or 
said control computer being configured to receive an image recording information item describing said image data acquisition (“the scan information displayed in scan section 68 may be auto-populated upon selection of a scan type 62”, Paragraph 0035; “A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; wherein the data entered by the user include scan information from the user selected scan type at block 32, See Paragraph 0023), and to receive at least one patient information item describing a property of the patient (“entry of static data for a new scan subject.  This data may include such parameters as subject age, gender, weight, height, and the like”, Paragraph 0023; A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; received data enter by the user would include the entered static data); 
said control computer being configured to determine, from said image recording information item and said at least one patient information item, a contrast medium administration information item (“timing of the injection”, Paragraph 0036) for the contrast medium to be administered to the patient, and a point in time in said data acquisition sequence (“By taking into account the static and dynamic scan subject parameters, the injection parameters, the scan parameters, and/or the timing bolus scan data, the system is able to accurately predict a post-injection time at which the contrast agent will provide maximum contrast enhancement. Knowing the duration of the scan, the system can provide a time delay before commencement of the scan such that the scan coincides with a period of maximum contrast enhancement”, Paragraph 0028; the static scan subject parameter reads on a patient 
said control computer (“system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041) being configured to display said administration information item (Pop-up window, Fig. 5; showing “a number of details relating to the contrast injection” including “the number of phases of contrast injection 112, the type of contrast agent 114 for each phase, the desired average rate of flow 116 for each contrast agent, the volume 118 to be used for each phase, the duration 120 of each phase, the saline ratio 122 of each administration, and the length of an injection delay 124”, Paragraph 0037) at a display screen in communication with said control computer (“displayed on a scanner or a workstation associated with a scanner”, Paragraph 0034; it is inherent that in the displaying, there is a display screen in communication with the control computer).
However, Molezzi does not disclose explicitly wherein the contrast medium administration information item comprises at least one contrast medium quantity and from said control computer, displaying said administration information item at a display screen, at said point in time.
Kalafut teaches wherein the contrast medium administration information item comprises at least one contrast medium quantity (contrast volume) [Examiner notes that Kalafut teaches the volume of the contrast agent or pharmaceutical to be injected is calculated using the formula V1=weight*X*Y, wherein X is a function of weight, and can be determined for a particular patient weight (or other patient parameter) (Paragraph 0015); this reads on the contrast medium administration information item being based on a patient information item;  Kalafut also teaches end, which is the sum of scan delay plus scan duration (Paragraph 0177)].
Kalafut further teaches displaying said administration information item at a display screen, at said point in time (See graphical user interface in lower portion of Fig. 33D, that displays a “Volume to Load” of the contrast agent; “A corresponding graphical user interface for setting forth the adjusted diagnostic protocol is illustrated in the lower portion of FIG.33D”, Paragraph 0199, which corresponds to the second Smart flow User interface block, and corresponds to a point in time that is right before the diagnostic injection block, which is circled in Fig. 33G, which is right before the diagnostic scan block, See. Fig. 33G and Paragraph 0199; this is similar to the instant specification: “The most suitable point in time can occur, for example, directly before the execution of a scan protocol that requires the use of a contrast medium or that achieves better results using a contrast medium”, Page 8 of Specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Molezzi's invention, wherein the contrast medium administration information item comprises at least one contrast medium quantity and from said control computer, displaying said administration information item at a display screen, at said point in time, as taught by Kalafut, in order to have an easily obtained measure of the patient to serve as a practical means of computing the volume of contrast (Kalafut, Paragraph 0143) to provide individualized parameters on a per-patient basis for the diagnostic injection protocol (Kalafut, Paragraph 0034) and to be able to review the protocol parameters (Kalafut, Paragraph 0199).

Regarding claim 13, Molezzi discloses a non-transitory, computer-readable data storage medium encoded with programming instructions (“computer readable storage medium 
operate the data acquisition scanner (“System control 14 therefore includes a scanner control module 24 which operates to provide scanner hardware 12 with scan details, such as scan locations, Scan durations, X-ray intensities, RF pulse sequences, ultrasound intensities, and the like. System control 14 also contains a data acquisition module 22 to receive scan data resulting from a scan”, Paragraph 0020) so as to execute an upcoming image data acquisition during which at least one contrast medium is to be administered (“System control 14 may also control a contrast delivery device 18”, Paragraph 0021; “administer contrast agent”, Fig. 2, Ref, 50; “the system prescribes to an operator a scan and injection protocol to follow…once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or automatically)”, Paragraph 0029) to a patient (“contrast agent administered to the scan subject”, Paragraph 0036); 
receive an image recording information item describing said image data acquisition (“the scan information displayed in scan section 68 may be auto-populated upon selection of a scan type 62”, Paragraph 0035; “A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; wherein the data entered by the user include scan information from the user selected scan type at block 32, See Paragraph 0023), and receive at least one 
determine, from said image recording information item and said at least one patient information item, a contrast medium administration information item (“timing of the injection”, Paragraph 0036) comprising at least one contrast medium quantity for the contrast medium to be administered to the patient, and a point in time in said data acquisition sequence (“By taking into account the static and dynamic scan subject parameters, the injection parameters, the scan parameters, and/or the timing bolus scan data, the system is able to accurately predict a post-injection time at which the contrast agent will provide maximum contrast enhancement. Knowing the duration of the scan, the system can provide a time delay before commencement of the scan such that the scan coincides with a period of maximum contrast enhancement”, Paragraph 0028; the static scan subject parameter reads on a patient information item and the scan parameter reads on an image recording information item; “”static and dynamic patient-specific parameters are combined with injection parameters and scan parameters to coordinate the timing of the injection and the commencement of the scan into a particular protocol to efficiently utilize the contrast enhancement of the contrast agent administered to the scan subject”, Paragraph 0036; the scan delay in the scan protocol reads on a point in time in said data acquisition sequence); and 
display said administration information item (Pop-up window, Fig. 5; showing “a number of details relating to the contrast injection” including “the number of phases of contrast injection 112, the type of contrast agent 114 for each phase, the desired average rate of flow 116 for each contrast agent, the volume 118 to be used for each phase, the duration 120 of each 
However, Molezzi does not disclose explicitly wherein the contrast medium administration information item comprises at least one contrast medium quantity and from said control computer, displaying said administration information item at a display screen, at said point in time.
Kalafut teaches wherein the contrast medium administration information item comprises at least one contrast medium quantity (contrast volume) [Examiner notes that Kalafut teaches the volume of the contrast agent or pharmaceutical to be injected is calculated using the formula V1=weight*X*Y, wherein X is a function of weight, and can be determined for a particular patient weight (or other patient parameter) (Paragraph 0015); this reads on the contrast medium administration information item being based on a patient information item;  Kalafut also teaches the volume of contrast is dependent injection duration (Paragraph 0162) which is dependent on scan duration (Paragraph 0163), which would read on a parameter in the image recording information item; as seen in Fig. 32A, the contrast volume is determined based on the value of Tend, which is the sum of scan delay plus scan duration (Paragraph 0177)].
Kalafut further teaches displaying said administration information item at a display screen, at said point in time (See graphical user interface in lower portion of Fig. 33D, that displays a “Volume to Load” of the contrast agent; “A corresponding graphical user interface for setting forth the adjusted diagnostic protocol is illustrated in the lower portion of FIG.33D”, Paragraph 0199, which corresponds to the second Smart flow User interface block, and corresponds to a point in time that is right before the diagnostic injection block, which is circled in Fig. 33G, which is right before the diagnostic scan block, See. Fig. 33G and Paragraph 0199; this is similar to the instant specification: “The most suitable point in time can occur, for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Molezzi's invention, wherein the contrast medium administration information item comprises at least one contrast medium quantity and from said control computer, displaying said administration information item at a display screen, at said point in time, as taught by Kalafut, in order to have an easily obtained measure of the patient to serve as a practical means of computing the volume of contrast (Kalafut, Paragraph 0143) to provide individualized parameters on a per-patient basis for the diagnostic injection protocol (Kalafut, Paragraph 0034) and to be able to review the protocol parameters (Kalafut, Paragraph 0199).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Molezzi, in view of Kalafut, and further in view of U.S. Patent Application Publication No. 2013/0165755 to Assmann et al. “Assmann”.

Regarding claim 2, the modifications of Molezzi and Kalafut disclose all the features of claim 1 above.
	However, the modifications of Molezzi and Kalafut do not explicitly disclose determining said contrast medium administration item in said control computer dependent on a contrast medium information item retrieved from a database accessible by said control computer, said contrast medium information item describing an availability of one or more contrast media for said image data acquisition, and one or more properties of at least one contrast medium among the available contrast media, dependent on said image recording information item.
Assmann teaches determining a contrast medium administration item in said control computer (“the injection is released by the control software 35 (step 45) and the advancing 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Molezzi and Kalafut, wherein the method includes determining said contrast medium administration item in said control computer dependent on a contrast medium information item retrieved from a database accessible by said control computer, said contrast medium information item describing an availability of one or more contrast media for said image data acquisition, and one or more properties of at least one contrast medium among the available .  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Molezzi, in view of Kalafut, and further in view of U.S. Patent Application Publication No. 2015/0100572 to Kalafut et al. “Kalafut ‘572”.

Regarding claims 5 and 6, the modifications of Molezzi and Kalafut disclose all the features of claim 1 above.
Kalafut further teaches a memory (“memory 230”, Paragraph 0110) accessible by said control computer (“Controller 200 can also include a processor 220 (for example, a digital microprocessor as known in the art) in operative connection with a memory 230”, Paragraph 0110).
However, Kalafut does not explicitly disclose storing said contrast medium administration information item, together with image data acquired by execution of said image data acquisition, as common storage data, wherein the common storage data is in the DICOM format.
Kalafut ‘572 teaches storing said contrast medium administration information item, together with image data acquired by execution of said image data acquisition, as common storage data, wherein the common storage data is in the DICOM format (“create an electronic study report based on the raw data generated during the procedure”, Paragraph 0061; “A contrast-dose report and secondary image capture, both in DICOM format, are created, transmitted, and stored in PACS by software associated with the scanner/injector”, Paragraph 0093; the created DICOM document could be stored in PACS, database 20, or a separate database, Paragraph 0094; the contrast dose report would read on a contrast medium 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Molezzi and Kalafut, where in a memory accessible by a control computer, as further taught by Kalafut, the method includes storing said contrast medium administration information item together with image data acquired by execution of said image data acquisition, as common storage data, wherein the common storage data is in the DICOM format, as taught Kalafut ‘572, in order to store the data or electronic study report so that it complies with one or more industry standard formats that is common in medical imaging (Kalafut ‘572, Paragraph 0061), and allows other users to easily query the stored data (Kalafut ‘572, Paragraph 0094).

Regarding claim 7, the modifications of Molezzi and Kalafut disclose all the features of claim 1 above.  
However, the modifications of Molezzi and Kalafut do not disclose receiving at least one of said image recording information item and said patient information item into said control computer by calling said at least one of said image recording information item or said patient information item from a database accessible by said control computer.
Kalafut ‘572 teaches receiving at least one of said image recording information item and said patient information item into said control computer by calling said at least one of said image recording information item or said patient information item from a database accessible by said control computer (“The database can be accessed and the information therein used in connection with understanding the results of past procedures and planning for future procedures”, Abstract; “determining a protocol for use in a medical imaging procedure to be performed on subject patient…involve accessing a database… the database including a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Molezzi and Kalafut wherein the method includes receiving at least one of said image recording information item and said patient information item into said control computer by calling said at least one of said image recording information item or said patient information item from a database accessible by said control computer, as taught by Kalafut ‘572, in order to determine a suggested protocol, wherein the suggested protocol is determined based on a consideration of the information of the subject patient and the objective information and subjective assessments contained in the database. (Kalafut ‘572, Paragraph 0023).

Regarding claim 8, the modifications of Molezzi, Kalafut, and Kalafut ‘572 disclose all the features of claim 7 above.
Kalafut ‘572 further discloses wherein said database (“information source 30 simultaneously providing data to the database 20”, Paragraph 0064) is a radiology information system (“Information sources 30 can also include registries, repositories, and reporting systems which are commonly associated with medical imaging. These include picture archiving and communication systems (PACS), radiology information systems (RIS), hospital information 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Molezzi, Kalafut, and Kalafut ‘572 wherein said database is a radiology information system, as further taught by Kalafut ‘572, in order to obtain information in the form of images, imaging reports, patient demographics, patient medical history, etc. (Kalafut ‘572, Paragraph 0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MT/Examiner, Art Unit 3793  

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793